UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4141



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL AARON LITTLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-99-132-F)


Submitted:   September 8, 2000            Decided:   October 19, 2000


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas E. Kingsberry, THARRINGTON, SMITH, L.L.P., Raleigh, North
Carolina, for Appellant. Janice McKenzie Cole, United States At-
torney, Anne M. Hayes, Assistant United States Attorney, Jennifer
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Aaron Little appeals his sentence following his plea

of guilty to a violation of 18 U.S.C. § 751(a) (1994), escape from

federal custody.   Little asserts that the district court committed

plain error when it failed to assure that Little received a copy of

the revised Presentence Investigation Report and discussed the

Report with his attorney.   Assuming without deciding that the dis-

trict court erred, we find that Little fails to establish that he

suffered any prejudice. See United States v. Lockhart, 58 F.3d 86,

88-89 (4th Cir. 1995). Accordingly, we affirm the district court’s

order of judgment and conviction.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                           AFFIRMED




                                 2